Exhibit 10.8

PURCHASE AND SALE AGREEMENT

       THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of July __,
2007, is between Catlin Oil and Gas, Inc., a Nevada corporation, hereinafter
referred to as “Buyer”, and each of Jilpetco, Inc., a Texas corporation
(“Jilpetco”), Petro Pro, Ltd., a Texas limited partnership (“Petro Pro”), PKC
Energy, LLC, a Texas Limited Liability Company (“PKC”) and Jed Miesner, an
individual and resident of Texas (“Miesner”), hereinafter collectively referred
to as “Seller”.

       WHEREAS, Seller desires to sell (subject to the Retained Interest
described below) and Buyer desires to purchase, upon and subject to the terms
and conditions hereinafter set forth, Seller’s interest in and to those
properties described in Exhibit A, attached hereto, and shown on the map
attached as Exhibit B hereto (the “Properties”), being (i) all right, title and
interest in the oil and gas leases, including a like interest in all formations,
depths and unit rights listed on Exhibit C attached hereto (the “Leases”), (ii)
all of Seller’s right, title and interest in (A) all wells listed on Exhibit D
attached hereto (plugged or unplugged) (the “Wells”), (B) the permits that
relate to the Wells and the Properties, listed on Exhibit E attached hereto (the
“Permits”), and (C) all equipment, materials and personal property, fixtures,
and facilities used or useful in the production, gathering, storing, measuring,
treating, operating, maintaining, marketing or transportation of hydrocarbon
production from the Leases or lands pooled or unitized therewith and relating to
the Wells and Properties, listed on Exhibit F attached hereto (the “Equipment”),
(iii) all of Seller’s right, title and interest in all contracts and contractual
rights insofar and only insofar as they relate to the Leases and Equipment,
including without limitation all unit agreements, surface rights and leases, gas
sale and purchase contracts, oil and gas leases and/or subleases and
assignments, mineral deeds, royalty deeds, operating agreements, easements,
rights of way, farm-out and farm-in agreements and all similar rights leased or
owned by Seller, and oil and gas sales, purchase, exchange and processing
contracts and agreements, whether of record or not (the “Contracts”). It is the
intent of Seller to convey and assign all of its right, title and interest in
and to the Interests in the area shown on the map attached as Exhibit B, SAVE
AND EXCEPT 6.25% of 8/8th’s working interest, with a net revenue interest of
0.04812500, and 1% of 8/8th’s overriding royalty interest, such working interest
and overriding royalty interest (collectively, the “Retained Interest”) being
retained by Petro Pro. The aggregate Interests being conveyed are a 93.75%
Working Interest with a net revenue interest of 0.72187500, whether or not such
Interests are described on any other exhibit hereto. Seller’s interest in the
Properties, Leases, Wells, Permits, Equipment and Contracts, net of the Retained
Interest described above, shall hereinafter together be called the “Interests”.

       THEREFORE, in consideration of the above recitals and of the covenants
and agreements herein contained, Seller and Buyer agree as follows:

1.     Sale and Purchase. Subject to and upon all of the terms and conditions
hereinafter set forth, Seller shall sell, transfer, assign, convey and deliver
the Interests to Buyer, and Buyer shall purchase, receive, pay for and accept
the Interests from Seller, effective July 1, 2007, at 7 a.m. local time (the
“Effective Time”).

-1-

--------------------------------------------------------------------------------

 



2.     Sale Price.

       (a)     The sale price for the Interests (“Sale Price”) shall be Three
Million Six Hundred Thousand Dollars ($3,600,000.00) together with 12,500,000
restricted shares of common stock, par value $0.001 per share, of Universal
Property Development and Acquisition Corporation (“UPDA”), a Nevada corporation
(the “UPDA Common Stock”) plus 4,000,000 restricted shares of common stock, par
value $0.001 per share, of Heartland Oil and Gas Corp. (“HOGC”), a Nevada
corporation (the “HOGC Common Stock”). The Sale Price is subject to any
applicable price adjustment as provided for in Sections 3 and 8 hereof. The
number of shares of UPDA Common Stock and the number of shares of HOGC Common
Stock will be adjusted as of the date of closing to reflect a total payment of
$800,000 in UPDA Common Stock and $400,000 in HOGC Common Stock based upon the
average of the closing prices for each stock for the five days immediately
preceding and the five days immediately subsequent to the date of closing. The
per share price of the UPDA Common Stock, as so adjusted, shall be referred to
as the “UPDA Reference Price,” and the per share price of the HOGC Common Stock,
as so adjusted, shall be referred to as the “HOGC Reference Price.” The number
of shares of UPDA Common Stock and HOGC Common Stock is further subject to the
make-whole provisions set forth in Section 2(c) and (d).

       (b)     The Sale Price shall be allocated among the Interests in
accordance with Exhibit G attached hereto, and in compliance with Internal
Revenue Code Section 1060 and the regulations promulgated thereunder. Seller
will not file any tax return or other document with, or make any statement or
declaration to, any federal, state or local governmental authority that is
inconsistent with such allocation.

       (c)     The number of shares of UPDA Common Stock issuable hereunder is
subject to further adjustment, as follows: in the event Petro Pro (or Miesner)
sells all or a portion of the UPDA Common Stock in accordance with Rule 144 (in
one or more distinct sale transactions), within the six-month time frame
commencing on the one-year anniversary of the Closing Date and ending six months
thereafter, and the proceeds of any such sales (gross of commissions) are less
than the UPDA Reference Price per share sold, then UPDA or Buyer shall deliver
additional shares of UPDA Common Stock (valued for purposes hereof at the UPDA
Reference Price) to Petro Pro (or Miesner, as the case may be), or, in UPDA’s
sole discretion, cash, in the amount of such shortfall. Although such adjustment
mechanism may cover multiple sale transactions, the adjustment mechanism set
forth in this section may be exercised on no more than one occasion, six months
following the one-year anniversary of the Closing Date. Each of Petro Pro and
Miesner agrees that sales of UPDA Common Stock during the six-month time frame
commencing on the one-year anniversary of the Closing Date and ending six months
thereafter, shall not exceed 105,000 shares per day or 500,000 shares per week.

-2-

--------------------------------------------------------------------------------

 



       (d)     The number of shares of HOGC Common Stock issuable hereunder is
subject to further adjustment, as follows: in the event Petro Pro sells all or a
portion of the HOGC Common Stock in accordance with Rule 144 (in one or more
distinct sale transactions), within the six-month time frame commencing on the
one-year anniversary of the Closing Date and ending six months thereafter, and
the proceeds of any such sales (gross of commissions) are less than the HOGC
Reference Price per share sold, then HOGC or Buyer shall deliver additional
shares of HOGC Common Stock (valued for purposes hereof at the HOGC Reference
Price per share) to Petro Pro, or, in HOGC’s sole discretion, cash, in the
amount of such shortfall. Although such adjustment mechanism may cover multiple
sale transactions, the adjustment mechanism set forth in this section may be
exercised on no more than one occasion, six months following the one-year
anniversary of the Closing Date. Petro Pro agrees that sales of HOGC Common
Stock during the six-month time frame commencing on the one-year anniversary of
the Closing Date and ending six months thereafter, shall not exceed 35,000
shares per day or 150,000 shares per week.

3.     Adjustments to the Sale Price. In addition to any upward or downward
adjustments to the Sale Price as a result of Title Defects, as discussed more
fully in Section 8, below, the Sale Price may be adjusted upward or downward
according to the following provisions:

       (a)     Gas Imbalances. The Sale Price shall be adjusted upward in an
amount equal to $[client insert price here] per mcf of gas in the event of an
imbalance of less than five thousand (5,000) mcf in the production of gas prior
to the Effective Time as a result of which Seller is entitled to (i) make up
from the Properties such volume of gas less than five thousand (5,000) mcf, or
(ii) compensation for such volume of gas. The Sale Price shall be adjusted
downward in an amount equal to $[client insert price here] per mcf of gas in
excess of five thousand (5,000) mcf for which Seller is obligated to (iii)
permit third parties to make up from the Properties in excess of such volume of
gas or (iv) compensate third parties for such volume of gas.

       (b)     Oil in Storage. The Sale Price shall be adjusted upward in an
amount equal to the value of all merchantable, allowable, oil in storage at the
Effective Time, above the pipeline connection, which is sold and which is
credited to the Properties and paid to Buyer, such value to be the actual price
received by Buyer, less taxes and deductions. The Sale Price shall be adjusted
downward in an amount equal to the proceeds received by Seller from the sale of
oil, gas, or other hydrocarbons attributable to the Properties and which are
produced after the Effective Time.

4.     Seller’s Representations and Warranties. Seller represents and warrants
to Buyer that as of the Closing Date:

       (a)     Organization and Authority. Sellers are a duly organized, validly
existing and in good standing in the State of Texas; Sellers are duly qualified
to carry on business in the state in which the Interests are located; Sellers
have full power and authority to enter into and perform under this Agreement
according to its terms and conditions, and this Agreement has been duly executed
and delivered by Sellers and constitutes a legal, valid and binding obligation
of Sellers, enforceable against Sellers in accordance with its terms;

-3-

--------------------------------------------------------------------------------

 



       (b)     Litigation. Seller is not aware of any pending or threatened
legal action, investigation or administrative proceeding by any third party or
federal, state or local governmental authority which may prohibit the transfer
and sale of the Interests, encumber the Interests or affect the validity of any
of the Leases or Contracts. Seller shall promptly notify Buyer of any such
proceeding arising prior to the Closing;

       (c)     Bankruptcy. Sellers are not now in, nor do Sellers contemplate
entering into, bankruptcy protection or any similar state law protection;

       (d)     No Conflicts. The execution and delivery of this Agreement does
not, and the fulfillment of and compliance with the terms and conditions hereof
will not: (i) result in the imposition or creation of any lien, charge or other
encumbrance upon or with respect to any of the Interests; (ii) contravene,
violate, or be in conflict with or breach any material provision of, or give any
person the right to declare a default or exercise any remedy under, or to
cancel, terminate or modify, any of the Contracts; or (iii) contravene, violate,
be in conflict with, or give any federal, state or local governmental authority
or other person the right to challenge any of the transactions contemplated
herein or to exercise any remedy or obtain any relief under, any federal, state
or local laws, except such contraventions, violations, challenges, conflicts or
claims for or exercises of any remedy or relief as would not, individually or in
the aggregate, have a material adverse effect on the Interests, or Seller’s
ability to consummate this Agreement or the transactions contemplated hereby;

       (e)     Compliance with Laws. Except as would not have a material adverse
effect on any of the Interests, to the best of its knowledge: (i) Seller’s
ownership and operation, and any third-party operator’s operation, of or with
respect to the Interests is and has been in compliance with all applicable
federal, state or local laws, rules, regulations and permits; (ii) all permits
and/or bonds applicable to the Interests are specified on Exhibit E, and (A)
Seller, or any third-party operator of or with respect to the Interests, has
acquired and maintains all permits and bonds from appropriate federal, state or
local governmental authorities necessary to conduct any operations now being
performed in compliance with all applicable federal, state and local laws rules,
regulations and permits; (B) Seller, or any third-party operator of or with
respect to the Interests, is in compliance with all such permits and bonds, and
all such permits and bonds are in full force and effect; and (C) there are no
legal or administrative investigations or proceedings, pending or threatened,
challenging or seeking revocation or limitation of any such permits and bonds;
and (iii) all plans, applications, reports, certificates and other instruments
filed by Seller, or any third-party operator of or with respect to the
Interests, with any federal, state or local governmental authority with respect
to the Interests do not: (A) contain any untrue statement of fact; or (B) omit
any statement of fact necessary to make the statements therein not misleading;

-4-

--------------------------------------------------------------------------------

 



       (f)     Environmental Conditions. To the best of Seller’s knowledge, with
respect to or affecting the Interests, Seller, and each third-party operator of
or with respect to the Interests, have been in material compliance with, and
have not been and are not in any material respect in violation of or liable
under, any federal, state or local environmental law, rule or regulation in
effect at the Effective Time. Seller has no knowledge of any facts relating to
the condition, use or operation of any of the Interests that are reasonably
likely to constitute or result in a violation of any federal, state or local
environmental law, rule or regulation in effect at the Effective Time, or result
in a suit, action, claim, investigation, inquiry or proceeding under or with
respect to such environmental law;

       (g)     Special Title Warranty. Seller specially warrants to Buyer and
its successors and assigns that it has an ownership interest in the Interests
which is equal to or greater than the interest shown on Exhibit A, and that it
has not previously conveyed or encumbered the Interests, that it has the full
and unrestricted authority to convey the Interests, in full and unlimited
ownership to the extent set forth on Exhibit A, and that it warrants and will
defend title to the Interests against the claims and demands of all persons
whomsoever claim the same or any part thereof, by, through, and under Seller,
but not otherwise, to the extent and subject to the limitations set forth on
Exhibit A. The Interests are free and clear of valid claims or rights of any
person claiming rights or interests therein by, through or under Seller, and
there are no liens or encumbrances upon the Interests, except for those liens
set forth on Exhibit H attached hereto (the “Permitted Liens”), and to the best
of Seller’s knowledge, no person claims an interest in or upon the Interests;

       (h)     Take or Pay or Similar Contracts. To the best of Seller’s
knowledge, (i) Seller is not obligated by virtue of any prepayment arrangement
under any contract for the sale of hydrocarbons and containing a “take or pay”
or similar provision or a production payment or any other arrangement to deliver
hydrocarbons produced from the Properties at some future time without then or
thereafter receiving full payment therefor, and (ii) Seller has not produced a
share of gas greater than its ownership percentage and Seller is under no
obligation to reduce its share of production under any gas balancing agreement
or similar contract to allow produced parties to come back into balance.

       (i)     To the best of Seller’s knowledge, there does not exist an
obligation with respect to imbalances in the production of gas prior to the
Effective Time as a result of which Seller is obligated to (i) permit third
parties to make up from the Properties in excess of five thousand (5,000) mcf of
gas, or (ii) compensate third parties for such volume of gas.

       (j)     To the best of Seller’s knowledge, there are no material defects
in the personal Property and fixtures to be conveyed to Buyer pursuant to the
terms hereof which would prevent the continued operation of the Properties in
accordance with prior practice.

-5-

--------------------------------------------------------------------------------

 



       (k)     To the best of Seller’s knowledge, all material royalties (other
than royalties held in suspense), rentals, and other payments due under the
Leases, have been properly and timely paid, and all conditions necessary to keep
the Leases in force have been fully performed. No notices have been received by
Seller of any claim to the contrary.

       (l)     To the best of Seller’s knowledge, all ad valorem, property,
production, severance, and similar taxes and assessments based on or measured by
the ownership of property or the production of hydrocarbons and the receipt of
proceeds therefrom from the Properties have been properly paid and all such
taxes and assessments which become due and payable prior to the Effective Time
shall be properly paid by Seller.

       (m)     Seller has incurred no liability, contingent or otherwise, for
brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Buyer shall have any responsibility whatsoever.

       (n)     No Material Adverse Change. Since the earlier of the date hereof
or the date of the most recently provided production reports relating to the
Interests, (i) to the best of Seller’s knowledge, there has not been any
material adverse change in the operations or condition of the Interests, and no
event has occurred or circumstance exists that may result in such a material
adverse change; provided, however, that in no event shall any change resulting
from conditions affecting the coal or oil and gas industry generally, changes in
commodity prices, or changes in general business or economic conditions
constitute a material adverse change in the operations or condition of the
Interests; and (ii) Seller has not sold, transferred or abandoned any part of
the Interests or terminated any of the Leases or Contracts, or voluntarily
permitted any of the Interests or any material rights with respect thereto to
expire, and has not waived or released any material rights with respect to the
Interests;

       (o)     Insurance. All of the Interests are covered by self insurance or
currently effective insurance policies of such types and amounts as are
consistent with customary practices and standards in the oil and gas industry.

       (p)     No Untrue Statements. None of the written materials provided or
to be provided to Buyer in connection with its review of the Interests contained
or will contain any untrue statement of material fact or omitted or will omit
any fact necessary to make any statement therein not misleading; and

       (q)     Survival. The representations and warranties contained in this
Section 4 will survive the consummation of the transactions contemplated by this
Agreement, for a period of one year.

-6-

--------------------------------------------------------------------------------

 



5.     Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller that as of the Closing Date:

       (a)     Organization and Qualification. Buyer is a duly organized
corporation, validly existing and in good standing under the laws of the State
of Nevada, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted; Buyer is duly
qualified to carry on its business as a foreign corporation in the state of
Texas, in which the Interests are located;

       (b)     Authorization; Enforcement. Buyer has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by Buyer and the
consummation by Buyer of the transactions contemplated thereby have been duly
authorized by all necessary action on the part of Buyer and no further action is
required by Buyer in connection therewith. This Agreement has been duly executed
by Buyer and constitutes a valid and binding obligation of Buyer enforceable
against Buyer in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ and
contracting parties rights generally;

       (c)     No Conflicts. The execution, delivery and performance of this
Agreement by Buyer and the consummation by Buyer of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of Buyer’s certificate or articles of incorporation or bylaws, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument to which Buyer is a party or by which any property or asset of Buyer
is bound or affected, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which Buyer is subject (including federal and
state securities laws and regulations), or by which any property or asset of
Buyer is bound or affected;

       (d)     Filings, Consents and Approvals. Buyer is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by Buyer of this Agreement, other than (i) any filing
with the Securities and Exchange Commission (the “Commission”) and applicable
Blue Sky filings, and (ii) such other filings as may be required following the
Closing Date under the Securities Act of 1933, as amended (the “Securities
Act”), the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
state corporate law;

-7-

--------------------------------------------------------------------------------

 



       (e)     Issuance of UPDA Common Stock and HOGC Common Stock. The shares
of UPDA Common Stock and HOGC Common Stock are duly authorized and, when issued
in accordance with this Agreement, will be duly and validly issued, fully paid
and nonassessable, free and clear of all liens, charges, security interests,
encumbrances or other restrictions (“Liens”);

       (f)     SEC Reports. Buyer has filed all reports required to be filed by
Buyer under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) of the Exchange Act, for the two years preceding the date
hereof (or such shorter period as the Company was required by law to file such
material) (the foregoing materials, including the exhibits thereto, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

       (g)     Litigation. Except as disclosed in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of Buyer, threatened against or affecting Buyer or any of
Buyer’s properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) materially and adversely affects
or challenges the legality, validity or enforceability of this Agreement or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a material adverse effect on the results of operations, assets,
business or financial condition of Buyer. Neither Buyer nor any director or
officer thereof is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of Buyer,
there is not pending or contemplated, any investigation by the Commission
involving Buyer or any current or former director or officer of Buyer;

       (h)     Compliance. Buyer (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by Buyer under), nor has Buyer
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body, or (iii)
is not in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business;

-8-

--------------------------------------------------------------------------------

 



       (i)     Regulatory Permits. Buyer possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business (“Material
Permits”), and Buyer has not received any notice of proceedings relating to the
revocation or modification of any Material Permit;

       (j)     Application of Takeover Protections. To Buyer’s knowledge, Buyer
and its Board of Directors have taken all necessary action, if any, in order to
render inapplicable any non-statutory control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under Buyer’s certificate of
incorporation or the laws of its state of incorporation that is or could become
applicable to Petro Pro as a result of Petro Pro’s fulfillment of its
obligations under this Agreement, including without limitation the issuance to
Petro Pro of the shares of UPDA Common Stock and HOGC Common Stock and the
ownership of shares of UPDA Common Stock and HOGC Common Stock by Petro Pro;

       (k)     Nature of Interest. Buyer has purchased the Interests for its own
account and not with an interest to resale or distribution in violation of any
applicable securities laws;

       (l)     Bankruptcy. Buyer is not now in, nor does it contemplate entering
into bankruptcy protection or any similar state law protection; and

       (m)     Reliance on Expertise. Buyer has fully relied upon its own
expertise and information in making its decision to enter into this Agreement;
provided, however, that nothing in this Section 5(m) shall be constituted to
relieve Seller from any liability for misrepresentation with respect to Seller’s
representations and warranties contained in Section 4 hereof.

       (n)     Survival. The representations and warranties contained in this
Section 5 will survive the consummation of the transactions contemplated by this
Agreement, for a period of one year.

6.     Covenants Of Seller. Seller covenants and agrees with Buyer as follows:

       (a)     Within two days after the date of this Agreement, Seller, at the
expense of Seller, shall make available to Buyer the following information
relating to the Interests:

                   (i)     Title opinions;

                   (ii)     Copies of the Leases, prior conveyances of the
Properties, unitization, pooling, farmout, farm-in, right-of-way, easement,
assignment, and operating agreements, licenses, division and transfer orders,
mortgages, deeds of trust, security agreements, chattel mortgages, financing
statements, and other encumbrances not discharged and affecting the title to or
the value of the Properties and all other information contained in the land
files of Seller;

-9-

--------------------------------------------------------------------------------

 



                   (iii)     Abstracts of title and status reports;

                   (iv)     Other land records;

                   (v)     Rental and royalty payment records;

                   (vi)     Tax payment records;

                   (vii)     Maps and surveys;

                   (viii)     Production, sale, processing and transportation
agreements;

                   (ix)     Permits and orders;

                   (x)     Production and operational records and verification;

                   (xi)     Accounting records;

                   (xii)     Filings made with regulatory agencies;

                   (xiii)     Operating expense records and verification;

                   (xiv)     Inventories of personal property and fixtures;

                   (xv)     Bonds and insurance policies;

                   (xvi)     Salt water disposal agreements and other operation
agreements;

                   (xvii)     Engineering, geological and geophysical data;

                   (xviii)     Development Plans and permits.

                   (xix)     Any other information reasonably related to the
Interests.

                   All of the information set forth above this paragraph (a)
shall be open to inspection and photocopying by Buyer at Seller’s offices any
reasonable time following execution of this Agreement, and Seller shall make
available any additional information which is reasonably related to the
Interests, simultaneously with the provision of information provided for by this
Section 6(a). To the extent the foregoing information is not in Seller’s
possession, Seller agrees to cooperate with Buyer in Buyer’s efforts to obtain,
at Buyer’s expense, such additional information relating to the Properties as
Buyer may reasonably desire.

       (b)     Between the date of execution of this Agreement by Buyer and
Closing, Seller shall cause the Properties to be developed, maintained and
operated in a good and workmanlike manner, shall maintain insurance now in force
with respect to the Interests, shall pay or cause to be paid all costs and
expenses incurred in connection with the Properties, shall keep the Leases in
full force and effect and shall perform and comply with all of the covenants and
conditions contained in the Leases and all agreements relating to the
Properties; provided, however, Seller shall not commence operations for the
drilling of any new well or the redrilling or reworking of any existing well on
the Properties after the date of execution of this Agreement without the prior
written consent of Buyer.

       (c)     Between the date of execution of this Agreement by Buyer and
Closing, Seller shall carry on its business with respect to the Properties in
substantially the same manner as Seller has prior to the date of this Agreement,
and shall not introduce any new method of management, operation or accounting
with respect to the Properties.

-10-

--------------------------------------------------------------------------------

 



       (d)     Without the prior written consent of Buyer, between the date of
execution of this Agreement by Buyer and Closing, Seller shall not enter into
any new agreements or commitments with respect to the Properties, shall not make
any expenditures on any Properties in excess of $1,000.00, shall not abandon any
well located on the Properties, nor release or abandon all or any portion of any
of the Leases, shall not modify or terminate any of the agreements relating to
the Interests, and shall not encumber, sell or otherwise dispose of any of the
Interests, other than personal property that is replaced by equivalent property
or consumed in the normal operation of the Properties.

       (e)     Between the date of execution of this Agreement by Buyer and
Closing, Seller shall take all steps necessary to allow Buyer to take over
operations of all Wells as of 7 a.m. local time on the day after the Closing,
and shall also take all steps necessary to cause Buyer to be duly designated
operator, for Buyer’s own account, of those wells as of such date.

       (f)     Between the date of execution of this Agreement by Buyer and
Closing, Seller shall maintain and preserve its field organization for operating
the Properties in order to preserve such field organization for Buyer on and
after Closing.

       (g)     Between the date of execution of this Agreement by Buyer and
Closing, Seller shall exercise reasonable care in safeguarding and maintaining
in a secure manner all engineering, geological and geophysical data, reports and
maps, and all other confidential data in the possession of Seller, relating to
the Properties.

       (h)     Between the date of execution of this Agreement by Buyer and
Closing, Seller shall continue to comply with all applicable laws, rules,
regulations, ordinances and orders of all local, tribal, state and federal
governmental bodies, authorities and agencies having jurisdiction over the
Properties.

       (i)     Between the date of execution of this Agreement by Buyer and
Closing, Seller grants Buyer and its employees and agents the right of access to
the Properties and the right to witness and conduct well tests on the
Properties.

       (j)     Seller shall use its best efforts to take or cause to be taken
all such actions as may be necessary or advisable to consummate and make
effective the sale of the Properties and the transactions contemplated by this
Agreement, including but not limited to promptly prosecuting the transfer of all
Permits necessary for the operation of the Properties, and to assure that as of
the Closing Date, Seller will not be under any material corporate, legal or
contractual restriction that would prohibit or delay the timely consummation of
such transactions.

-11-

--------------------------------------------------------------------------------

 



       (k)     Seller shall use its best efforts to identify (i) all
preferential rights to purchase and rights to require that consents to
assignments be obtained which would be applicable to the transactions
contemplated hereby, and (ii) the parties holding such rights. Seller shall
immediate request, from the parties so identified (and in accordance with the
documents creating such rights), waivers of the preferential rights to purchase
and requirements that consents to assignment be obtained which were so
identified. Seller shall have no obligation hereunder other than to so attempt
to identify such preferential rights and requirements that consents to
assignment be obtained, to use reasonable efforts to obtain such waivers and
consents, and to immediately notify Buyer in the event Seller is unable to
obtain such waivers or consents. If a party from whom a waiver of a preferential
right to purchase or a consent to assignment is requested fails or refuses to
give such waiver or consent, the parties agree that the Property affected by the
holder’s refusal or failure to give such waiver or consent will constitute a
property with a Title Defect, as described in Section 8 herein.

       (l)     Seller shall cause all of its representations and warranties
contained in this Agreement to be true and correct on and as of the Closing
Date. To the extent the conditions precedent to the obligations of Buyer are
within the control of Seller, Seller shall cause such conditions to be satisfied
on or prior to the Closing Date and, to the extent the conditions precedent to
the obligations of Buyer are not within the control of Seller, Seller shall use
diligent effort to cause such conditions to be satisfied on or prior to the
Closing Date.

       (m)     Seller shall promptly notify Buyer if any representation or
warranty of Seller contained in this Agreement is discovered to be or becomes
untrue, or if Seller fails to perform or comply with any covenant, condition or
agreement contained in this Agreement or it is reasonably anticipated that
Seller will be unable to perform or comply with any covenant, condition or
agreement contained in this Agreement.

       (n)     Through July 31, 2007, Seller shall not solicit from any third
party any proposals or offers, or enter into any negotiations relating to the
distribution of any of the Interests, the acquisition of its stock, or its
merger or consolidation.

7.     Covenants of Buyer. Buyer covenants and agrees with Seller as follows:

       (a)     Buyer shall use diligent efforts to take or cause to be taken all
such actions as may be necessary or advisable to consummate and make effective
the purchase of the Properties and the transactions contemplated by this
Agreement, and to assure that as of the Closing Date, Buyer will not be under
any material corporate, legal or contractual restriction that would prohibit or
delay the timely consummation of such transactions.

       (b)     Buyer shall cause all of its representations and warranties
contained in this Agreement to be true and correct on and as of the Closing
Date. To the extent the conditions precedent to the obligations of Seller are
within the control of Buyer, Buyer shall cause such conditions to be satisfied
on or prior to the Closing Date and, to the extent the conditions precedent to
the obligations of Seller are not within the control of Buyer, Buyer shall use
diligent effort to cause such conditions to be satisfied on or prior to the
Closing Date.

-12-

--------------------------------------------------------------------------------

 



       (c)     Buyer shall promptly notify Seller if any representation or
warranty of Buyer contained in this Agreement is discovered to be or becomes
untrue, or if Buyer fails to perform or comply with any covenant, condition or
agreement contained in this Agreement or it is reasonably anticipated that Buyer
will be unable to perform or comply with any covenant,, condition or agreement
contained in this Agreement.

       (d)     Buyer shall use its best efforts in safeguarding and maintaining
in a secure manner all engineering, geological and geophysical data, reports and
maps, and all other confidential data provided by Seller, in the possession of
Buyer, relating to the Properties.

8.     Title Procedure and Casualty Loss. For purposes of this Agreement,
“marketable title” shall mean title that is free from reasonable doubt such that
a prudent person, with knowledge of all salient facts and circumstances and
their legal significance, would be willing to accept it. If any of the
information or material supplied by Seller pursuant to this Agreement or any
other information or data obtained by Buyer reflects the existence of any
encumbrance, encroachment, defect in or objection to title, other than those set
forth in Exhibit A and Exhibit G, that renders title to the Properties or any
portion of the Properties defective or encumbered, such that the title to the
Properties or any portion of the Properties is not marketable due to such
encumbrance, encroachment, title defect or objection (“Title Defects”):

       (a)     Buyer shall notify Seller of the Title Defects, as they are
identified, but in any event within ten days following execution of this
Agreement, and providing Seller adequate information to enable Seller to go
forward with curing the Title Defects. Within ten days prior to Closing, Seller
shall furnish Buyer all documentation satisfying the Title Defects.

       (b)     If Seller is unable to cure a particular Title Defect, Buyer
shall have the option to do one of the following: (i) remove the Property on
which there is a Title Defect from the transaction contemplated by this
Agreement and reduce the Sale Price by the amount of the Sale Price Allocation
for the particular Property set forth in Exhibit G. By way of example, in the
event of a Title Defect on any or all of the Barron 1, 2, or 3 Properties, Buyer
may remove the Barron 1, 2 and 3 Properties from the transaction contemplated by
this Agreement and reduce the Sale Price by $931,304.35; or (ii) accept the
Property with the Title Defect with no reduction in the Sale Price.

       (c)     The value of Title Defects not constituting a breach of any of
Seller’s representations or warranties must exceed $25,000.00 in value before
any adjustment to the Sale Price will be made. Upon the determination that all
such Title Defects total in excess of $25,000.00 in value, all identified Title
Defects may give rise to a Sale Price adjustment. Notwithstanding this
limitation, Buyer always shall have the option to remove from this transaction
any Properties on which there are Title Defects, regardless of the value
assigned to the Title Defects and affected Properties.

-13-

--------------------------------------------------------------------------------

 



       (d)     Casualty Loss. If, prior to Closing, all or any portion of the
Properties shall be destroyed by fire or other casualty, or if any portion of
the Properties shall be taken in condemnation or under the right of eminent
domain, or, if proceedings for such purposes shall be pending or threatened,
Buyer may elect to terminate this Agreement. If Buyer makes this election,
neither party shall have any further obligation to the other under or by this
Agreement, except such obligations which, by their terms, survive termination of
this Agreement. If not so terminated, this Agreement shall remain in full force
and effect notwithstanding any such destruction, condemnation, or taking, and
Seller shall, at Closing, pay to Buyer all sums (such as insurance proceeds,
condemnation proceeds, or takings compensation) paid to Seller by reason of such
destruction, condemnation, or taking. In addition, Seller shall assign, transfer
and set over to Buyer all of the right, title and interest of Seller in and to
any unpaid awards or other payments arising out of such destruction,
condemnation, or taking. Seller shall not voluntarily compromise, settle or
adjust any amounts payable by reason of such destruction, condemnation, or
taking without first obtaining the written consent of Buyer.

9.     Physical and Environmental Inspection. After the execution of this
Agreement, Buyer and its authorized representative shall have physical access to
the Interests at Buyer’s sole cost, risk and expense for the purpose of
inspecting the Interests as may be reasonably necessary and appropriate, in
Buyer’s sole judgment, to evaluate the physical and environmental condition of
the Interests, including the identification of wetlands. Buyer shall defend and
indemnify Seller from any and all liability, claims, causes of action, injury to
Buyer’s employees, agents or contractors or to Seller’s property which may arise
out of Buyer’s inspections, but only to the extent of Buyer’s negligence. Buyer
agrees to provide Seller, upon reasonable request, a copy of any environmental
assessments including any reports, data and conclusions. Except as otherwise
provided by law or regulation, Buyer and Seller shall keep any and all such data
or information obtained or determined during such inspections and the results of
any analysis strictly confidential and shall not disclose same to any person or
agency without the prior written approval of both Buyer and Seller. The
foregoing obligation of confidentiality shall survive the Closing or termination
of this Agreement.

10.     Due Diligence Period. During the period between the date of execution of
this Agreement by Buyer and Closing (the “Due Diligence Period”), Buyer shall
complete its physical and environmental inspections and such other due diligence
as it deems reasonably necessary, in its sole judgment, prior to Closing.

11.     Warranty of Title. In all conveyances executed and delivered hereunder,
Seller shall specially warrant to Buyer and its successors and assigns that it
has an ownership interest in the Properties which is equal to or greater than
the interest shown on Exhibit A, and that it has not previously conveyed or
encumbered the Properties, that it has the full and unrestricted authority to
convey the Properties, in full and unlimited ownership to the extent set forth
on Exhibit A, and that it will warrant and defend title to the Properties
against the lawful claims and demands of all persons whomsoever claim the same
or any part thereof, by, through, and under Seller, but not otherwise, to the
extent and subject to the limitations set forth on Exhibit A. Except for those
representations and warranties set forth in this Agreement, the “Petro Pro
Assignment, Conveyance, and Bill of Sale” instrument attached hereto as Exhibit
“I,” and the “Jilpetco Assignment, Conveyance, and Bill of Sale” instrument
attached hereto as Exhibit “J,” Seller makes no other warranty or representation
as to the quantity or quality of title to the Properties.

-14-

--------------------------------------------------------------------------------

 



12.     Other Agreements of the Parties.

       (a)     Transfer Restrictions. Each of Petro Pro and Miesner agrees to
the imprinting, so long as is required by this Agreement, of a legend on any of
the shares of UPDA Common Stock and HOGC Common Stock substantially in the
following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THE SECURITIES
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS REGISTERED UNDER
THE SECURITIES ACT AND QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS OR
UNLESS SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND THE QUALIFICATION
REQUIREMENTS OF APPLICABLE STATE SECURITIES LAWS.



             Certificates evidencing the UPDA Common Stock and HOGC Common Stock
shall not contain any legend (including the legend set forth in this Section
12(a)), (i) following any sale of such UPDA Common Stock and HOGC Common Stock
pursuant to Rule 144 promulgated by the Commission pursuant to the Securities
Act (“Rule 144”), or (ii) if such UPDA Common Stock and/or HOGC Common Stock is
eligible for sale under Rule 144(k). Each of UPDA and HOGC agrees that at such
time as such legend is no longer required under this Section 12(a), it will, no
later than seven Trading Days following the delivery to UPDA’s transfer agent or
HOGC’s transfer agent, as the case may be, of a certificate representing UPDA
Common Stock and/or HOGC Common Stock issued with a restrictive legend (together
with standard documentation to establish the facts permitting the removal of
legends hereunder), deliver or cause to be delivered a certificate representing
such UPDA Common Stock and/or HOGC Common Stock that is free from all
restrictive and other legends. Neither of UPDA nor HOGC may make any notation on
its records or give instructions to UPDA’s transfer agent or HOGC’s transfer
agent, as the case may be, that enlarge the restrictions on transfer set forth
in this Section.

-15-

--------------------------------------------------------------------------------

 



       (b)     Furnishing of Information. As long as Petro Pro or Miesner owns
shares of UPDA Common Stock and/or HOGC Common Stock, each of UPDA and HOGC
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by UPDA
and/or HOGC after the date hereof pursuant to the Exchange Act. Upon the request
of Petro Pro or Miesner, UPDA and HOGC shall deliver to Petro Pro and Miesner a
written certification of a duly authorized officer as to whether it has complied
with the preceding sentence. Each of UPDA and HOGC further covenants that it
will take such further action as Petro Pro or Miesner may reasonably request,
all to the extent required from time to time to enable Petro Pro and Miesner to
sell such UPDA Common Stock and/or HOGC Common Stock without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144.

       (c)     Quotation/Listing of Common Stock. Each of UPDA and HOGC hereby
agrees to use its reasonable best efforts to maintain the quotation or listing
of the UPDA Common Stock and HOGC Common Stock on the OTC Bulletin Board. Each
of UPDA and HOGC will take commercially reasonable actions necessary to continue
the quotation or listing of the UPDA Common Stock and HOGC Common Stock on the
OTC Bulletin Board and will comply in all respects with the reporting, filing
and other obligations under the bylaws or rules of the OTC Bulletin Board.

       (d)     Facilitation of Immediate Transfer. Upon the receipt from Seller
of transfer documentation deemed sufficient by their respective transfer agents,
each of UPDA and HOGC hereby agree to use their best efforts to facilitate an
immediate transfer to the business associates of Petro Pro and Miesner, of a
portion of the shares of UPDA Common Stock and HOGC Common Stock issuable to
Petro Pro and Miesner under this Agreement and each shall direct their
respective transfer agents to cooperate therein. The provisions of subsections
2(c) and 2(d) of this Agreement shall apply to all of such transferred shares of
UPDA Common Stock and HOGC Common Stock, and Petro Pro and Miesner agree that
each such transfer shall be accompanied by written agreement on the part of the
transferee, to abide by the provisions of subsections 2(c) and 2(d) of this
Agreement.

13.     Conditions of Closing by Buyer. The obligation of Buyer to close is
subject to the satisfaction of the following conditions:

       (a)     Buyer shall have had reasonable access to all data and records
which it has reasonably requested;

       (b)     Buyer shall have had reasonable access to the leases and
equipment included in the Interests to conduct an inspection for all purposes,
including environmental condition;

       (c)     No material adverse change in the condition of or title to the
Interests shall have occurred prior to the Effective Time, except depletion
through normal production within authorized, allowable, ordinary changes in the
rates of production and depreciation of equipment through ordinary wear and
tear;

-16-

--------------------------------------------------------------------------------

 



       (d)     All representations and warranties of Seller contained in the
Agreement shall be true, correct and not misleading in all material respects,
and Seller shall have performed and satisfied all agreements and covenants in
all material respects required by this Agreement to be performed and satisfied
by Seller;

       (e)     The Closing of the transactions contemplated by this Agreement
shall not violate any order or decree of any court, agency, tribunal, or other
governmental authority having competent jurisdiction over the transaction
contemplated by this Agreement;

       (f)     All necessary consents, permissions, novations, approvals, and
releases by third parties in connection with the sale and transfer of the
Properties shall have been received prior to or at Closing except those
governmental consents customarily generated and received in the ordinary course
of business at a post-closing date; and

       (g)     Seller shall have obtained releases of all liens affecting the
Properties.

14.     Conditions of Closing by Seller. The obligation of Seller to close is
subject to the satisfaction of the following conditions: Seller shall be
satisfied with the results of its due diligence review of Buyer; all
representations and warranties of Buyer contained in the Agreement shall be
true, correct and not misleading in all material respects, and Buyer shall have
performed and satisfied all agreements and covenants in all material respects
required by this Agreement to be performed and satisfied by Buyer.

15.     Closing. The closing (the “Closing”) shall occur on or before August
___, 2007 (the “Closing Date”), at the offices of Seller or at such other time
and place as the parties may mutually agree in writing. At Closing, the
following will occur:

       (a)     Each of the parties comprising Seller shall execute, acknowledge
and deliver the Petro Pro Assignment, Conveyance and Bill of Sale, on the form
attached hereto as Exhibit “I” and the Jilpetco Assignment, Conveyance, and Bill
of Sale attached hereto as Exhibit “J,” covering all of the Interests to be sold
pursuant hereto;

       (b)     Buyer shall deliver to Jilpetco by wire transfer the cash portion
of the Sale Price as directed in writing by Jilpetco;

       (c)     Buyer shall issue to Petro Pro or Miesner the UPDA Common Stock
(with an effective date of issuance prior to July 9, 2007, in order to give to
Petro Pro or Miesner the benefit of the July 9, 2007 spin-off transaction
involving shares of Continental Fuels, Inc., a Nevada corporation), and Buyer
shall issue to Petro Pro the HOGC Common Stock;

       (d)     Seller and Buyer shall execute all necessary forms to be filed
with the appropriate regulatory authorities concerning the change in ownership
and operatorship of the Interests and Buyer shall submit same for approval by
such regulatory authorities at Buyer’s expense and Buyer shall deliver to Seller
evidence of the appropriate state and federal plugging bond, surety letter or
letter of credit acceptable to such authority to authorize Buyer or Buyer’s
designee’s right to conduct operations, if applicable;

-17-

--------------------------------------------------------------------------------

 



       (e)     Seller shall deliver to Buyer exclusive possession of the
Interests;

       (f)     Seller shall deliver to Buyer letters-in-lieu of transfer order
in form and content satisfactory to Buyer;

       (g)     Seller shall provide Buyer any maps, reports and other written
material relating to the Interests including, without limitation, lease files,
property records, contract files, operations files, copies of tax and accounting
records and files, well files, geological and geophysical maps, core analyses
and hydrocarbon analyses, well logs, mud logs, core data and field studies
(“Records”). Except for accounting records and files, all such documents and
files shall be originals including, without limitation, original file jackets
and folders.

16.     Reservations and Exceptions. Sale and purchase of the Interests is made
subject to all reservations, exceptions, limitations, contracts and other
burdens or instruments which are of record or of which Buyer has actual notice,
other than those caused or created by Seller or those such as would constitute a
breach of Seller’s representations, warranties and covenants.

17.     Assumption of Liabilities and Indemnities. As used in this paragraph and
the subparagraphs hereunder, “Claims” shall include claims, demands, causes of
action, liabilities, damages, penalties and judgments of any kind or character
and all costs and fees in connection therewith, including reasonable attorney’s
fees.

       (a)     Without limiting the representations and warranties of Seller
contained herein or Buyer’s remedies in respect thereof, the Interests have been
used for exploring, developing and producing oil and gas. Spills of wastes,
crude oil, produced water, hazardous substances and other materials may have
occurred in the past on the leases or in connection with the Interests. There is
a possibility that there are currently unknown wells, abandoned wells, plugged
wells, pipelines and other equipment on or underneath the property. Seller
warrants and represents that it is unaware of any such conditions at the time of
Closing. It is the intent, therefore, that all liability associated with the
above matters, to the extent that they are unknown to Seller at the time of
Closing, as well as any liability to plug or re-plug such wells in accordance
with the applicable rules, regulations and requirements of governmental agencies
are passed to Buyer at Closing and that Buyer shall assume all liability for
such matters and all claims related thereto absent proof of Seller’s fraudulent
concealment thereof. Additionally, the Interests may contain hazardous
substances or Naturally Occurring Radioactive Material (“NORM”). NORM may affix
or attach itself to the inside of wells, materials and equipment as scale or in
other forms; wells, materials and equipment located on the leases or included in
the Interests may contain NORM and NORM containing material may have been buried
or otherwise disposed of on the leases. Seller is unaware of any such conditions
as of the Closing. Special procedures may be required for remediating, removing,
transporting and disposing of NORM, hazardous materials and other substances
from the Interests and absent proof of Seller’s fraudulent concealment, Buyer
assumes all liability for any assessment, remediation, removal, transportation
and disposal of these materials and associated activities in accordance with the
applicable rules, requirements and regulations of governmental agencies.

-18-

--------------------------------------------------------------------------------

 



       (b)     At Closing, Buyer shall assume and be responsible for and comply
with all duties and obligations of Seller, express or implied, arising on or
after the Closing, with respect to the Interests, including, without limitation,
those arising under or by virtue of any lease, contract, agreement, document,
permit, applicable statute or rule, regulation or order of any governmental
authority assigned to it except to the extent (i) that the existence of such
duties and obligations constitute a breach of Seller’s representations,
warranties or covenants or (ii) Seller failed to disclose any such duty or
obligation to Buyer in writing prior to the Effective Time.

       (c)     Seller shall defend, indemnify and hold Buyer harmless from any
and all claims relating to matters or events arising or relating to the period
of time preceding the Closing Date including, without limitation, mispayment of
royalties and other accounting matters, and for any breach by Seller of any
representation, warranty or covenant contained herein.

       (d)     The indemnities in this paragraph shall inure to the benefit of
Buyer and Seller and their respective officers, directors, employees, agents,
successors and assigns.

18.     Taxes. All ad valorem taxes, real property taxes, and similar
obligations with respect to the tax period in which the Effective Date occurs
(the “current tax period”) shall be apportioned between Seller and Buyer as of
the Effective Date based on the immediately preceding tax period assessment.
Seller shall pay, and defend and hold Buyer harmless with respect to payment of
all taxes relating to the Properties for the current tax period, before the
Effective Date and prior years, together with any interest or penalties assessed
thereon. Buyer shall pay, and defend and hold Seller harmless with respect to
payment of all taxes relating to the Properties for the tax period after the
Effective Date and thereafter, together with any interest or penalties assessed
thereon.

19.     Accounting. All proceeds (including proceeds held in suspense or escrow)
from the sale of production actually sold and delivered prior to the Effective
Time attributable to the Interests shall belong to Seller and all proceeds from
production and/or sales thereafter shall belong to Buyer. All costs, expenses
and obligations relating to the Interests which accrue prior to the Effective
Time shall be paid and discharged by Seller regardless of when or where invoices
for such costs, expenses and obligations are received.

20.     Broker’s Fees. Seller has not utilized a broker in connection with this
transaction and Buyer shall be responsible for any Broker’s fee it incurs as a
result of this transaction.

21.     Attachments. In addition to the attachments previously referenced,
Seller shall provide and attach to this Agreement (i) an list showing all field
equipment such as pumps, tanks, tools, meters, pipe, etc. which shall be
attached hereto as Exhibit F; (ii) a comprehensive list of all wells,
identifying each as producing, non-producing, plugged, injection, etc. which
shall be attached hereto as Exhibit D, (iii) copies of any and all notices from
any governmental authority relating to the Interests and subject to compliance
which shall be attached hereto as Exhibit E.

-19-

--------------------------------------------------------------------------------

 



22.     Notices. All communications required or permitted under this Agreement
shall be in writing and any communication or delivery hereunder shall be deemed
to have been fully made if actually delivered or if mailed by registered or
certified mail, postage prepaid to the addresses set forth below:

SELLER:

711 W. 7th

 

P.O. Box 241

 

Spearman, Texas 79081

 

Attention: Jed Miesner

   

BUYER

Catlin Oil & Gas, Inc.

 

14255 US Highway 1, Suite 209

 

Juno Beach, Florida 33408

 

Attn: Steven A. Fall, President

 

Phone: 561 630 2977

 

Facsimile: 561 277 2430

 



23.     Further Assurances. After Closing, each of the parties shall execute,
acknowledge and deliver to the other such further instruments and take such
other actions as may be reasonably necessary or convenient to carry out the
provisions of this Agreement.

24.     Operations by Seller. Seller shall operate the Interests until the
Closing at which time the operations will be turned over to and become the
responsibility of Buyer. The risk of casualty loss relating to the Interests
shall pass from Seller to Buyer on the Closing Date.

25.     Entire Agreement. This Agreement, including all exhibits hereto, plus
each Assignment, Conveyance and Bill of Sale to be delivered at Closing,
contains the entire agreement of the Parties. This Agreement supersedes any
prior Agreements between the Parties concerning sale of the Interests.

26.     Assignability. This Agreement and the rights and obligations hereunder
shall not be assigned or delegable by either party hereto without the prior
written consent of the other party, which consent shall not be unreasonably
withheld.

27.     Survival. All representations, warranties, covenants and agreements set
forth herein or in any instrument or certificate delivered in connection
herewith shall survive the Closing without limitation as to time.

28.     Governing Law. This agreement shall be governed by the laws of the State
of Texas without regard to conflicts of laws.

29.     Counterparts. This Agreement may be executed in counterparts each
counterpart shall constitute a binding original.

-20-

--------------------------------------------------------------------------------

 



30.     Attorneys Fees. In the event that any litigation, arbitration, or other
proceeding is brought hereunder or in respect hereof, the prevailing party shall
be entitled to recover its reasonable attorneys’ fees and costs of
investigation.

31.     Amendments. This Agreement may not be amended nor any rights hereunder
waived except by an instrument in writing signed by the parties to be charged
with such amendment or waiver and delivered by such party to the party claiming
to benefit from such amendment or waiver.

32.     Headings. The headings of the articles and sections of this Agreement
for guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms and provisions of this Agreement.

33.     References. References made in this Agreement, including the use of a
pronoun, shall be deemed to include where applicable, masculine, feminine,
singular, or plural, individuals, partnerships, or corporations. As may be used
in this Agreement, “person” shall mean any natural person, corporation,
partnership, trust, estate, or other entity.

34.     Parties in Interest. This Agreement shall be binding upon and shall
inure to the benefit of, the parties hereto and, except as otherwise prohibited,
their respective successors and assigns; and except as otherwise stated herein,
nothing contained in this Agreement or implied herefrom, is intended to confer
upon any other person or entity any benefits, rights, or remedies.

35.     Notices After Closing. Buyer and Seller hereby agree that each party
shall notify the other of its receipt, after the Closing Date, of any
instrument, notification, or other document affecting the Properties while owned
by such other party.

36.     Severability. If a court of competent jurisdiction determines that any
clause or provision of this Agreement is void, illegal, or unenforceable, the
other clauses and provisions of the Agreement shall remain in full force and
effect and the clauses which are determined to be void, illegal, or
unenforceable shall be limited so that they shall remain in effect to the extent
permissible by law.

Signatures appear on the following page.

-21-

--------------------------------------------------------------------------------

 



       EXECUTED as of the date first above mentioned.

SELLER

 

Jilpetco, Inc.

   

By:

  

 

Name:

  

 

Title:

  

 

Date:

  

     

Petro Pro, Ltd.

   

By:

  

 

Name:

  

 

Title:

  

 

Date:

  

     

PKC Energy, LLC

   

By:

  

 

Name:

  

 

Title:

  

 

Date:

  

       

   

 

Jed Miesner

 

Date:

    

 



-22-

--------------------------------------------------------------------------------

 

BUYER

CATLIN OIL AND GAS, INC.

By: /s/ Kamal Abdallah
Name: Kamal Abdallah
Title: Chairman
Date: 08/13/2007

-23-

--------------------------------------------------------------------------------

 



Executed for purposes of Section 2 and Section12:

UNIVERSAL PROPERTY DEVELOPMENT AND ACQUISITION CORPORATION

By: /s/ Kamal Abdallah
Name: Kamal Abdallah
Title: Chairman
Date: 08/13/2007

HEARTLAND OIL AND GAS CORP.

By: /s/ Kamal Abdallah
Name: Kamal Abdallah
Title: Chairman
Date: 08/13/2007

-24-

--------------------------------------------------------------------------------

 



EXHIBITS

Exhibit A - Description of Properties
Exhibit B - Map of Properties
Exhibit C - Leases
Exhibit D - Wells
Exhibit E - Permits and Governmental Authorizations
Exhibit F - Equipment
Exhibit G - Sale Price Allocation
Exhibit H - Permitted Liens
Exhibit I - Petro Pro Assignment, Conveyance, and Bill of Sale
Exhibit J - Jilpetco Assignment, Conveyance, and Bill of Sale

-25-

--------------------------------------------------------------------------------

 



Exhibit G

Sale Price Allocation

Barron 1,2,3

$931,304.35

Barron 5,6,7,8,9

$1,771,304.35

Branham

$26,086.95

Welch

$871,304.35

Hill

$626,086.95

Keck

$573,913.05

Total

$4,800,000.00



-26-

--------------------------------------------------------------------------------

 

